Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 3/29/2021.  Claim 1 is amended; claim 12 is cancelled; and claims 14-17 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-11 and 13-17 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1 recites “3 meq/g polymer”” and should read “meq/g polymer,”. 
Claim 1 recites “2.5 to 10 eq.” and for clarity should read “2.5 to 10 equivalents” since multiple periods in a claim are not permitted.
		Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeknavorian et al (WO 00/44487) in view of Arfaei et al (US 5,703,174).
Regarding claim 1, Jeknavorian et al disclose a composition comprising a plurality of particles to be dispersed and a compound for dispersing plurality of particles.  The compounds comprise a residue of a sugar or sugar derivative linked by an amide.  Disclosed are exemplary compounds for modifying properties of hydratable compositions such as cementitious mixtures (abstract).  See example 1, wherein the sugar derivative is N-methoxypropyl gluconamide (page 22) which reads on the amide of a sugar acid.  The compounds may be combined with conventional admixtures, such as alkoxylated polycarboxylate comb type polymers used as water reducers or superplasticizers (page 22, lines 5-7).
Jeknavorian et al are silent with respect to the water-soluble comb polymer, the ratio of amide or ester of sugar acid : water-soluble comb polymer; equivalents of acrylic acid per ethoxylated side chain; and charge density of the copolymer.
However, regarding the water-soluble comb polymer, Arfaei et al in the same filed of endeavor teach polymeric additives for hydraulic cement compositions which impart to the wet cement composition greater plasticity, lower slump loss over time and water reduction capability without the problems of air entrainment (abstract).    The air controlling polymer superplasticizer has a carbon backbone formed by polymerization of ethylenically unsaturated carboxylic acids, wherein said backbone comprising grafting sites to which are covalently attached air detraining functional side chains of general formula R4-(OA2)-Q wherein Q = O or NH, A2 = C1-C10 alkylene, x = 1 to 200 and R4 is C1-C10 alkyl (col. 2, lines 13-29) which reads on side chains comprising polyether moieties in present claim 1.  Carbon backbone may be made by polymerization preferably of ethylenically unsaturated carboxylic acids such as acrylic acid (col. 3, lines 62-66) which reads on main chain acid functions in present claim 1.  Therefore, in light of the teachings in Arfaei et al and given that Jeknavorian et al contemplate addition of water reducers or superplasticizers, it would have been obvious to one skilled in art prior 
Regarding the ratio of amide or ester of sugar acid : water-soluble comb polymer, Jeknavorian et al teach that the amount of sugar amine derivative in the cement composition is 0.0005 to 0.5 wt% based on the weight of hydratable cement of cementitious binder (page 16, lines 5-10).  Additionally, Arfaei et al teach that amount if air controlling polymer superplasticizer is usually in the range of 0.005 to 5 wt% based on the weight of hydraulic cement binder (col. 7, lines 15-30) which overlaps with the ratio of amide or ester of sugar acid : water-soluble comb polymer.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding equivalents of acrylic acid per ethoxylated side chain, Arfaei et al teach that mole ratio of polyacrylic acid to polyoxyalkylene amine and polyoxyalkylene alcohol is generally 2:1 to 9:1 (col. 5, lines 14-16) which overlaps with the equivalents of acrylic acid per ethoxylated side chain in present claim 1.
Regarding charge density of the copolymer, note that charge density is related to the amount of acid functions (see page 14, lines 37-40 of present application).  Given that mole ratio of polyacrylic acid to polyoxyalkylene amine and polyoxyalkylene glycol is generally 2:1 to 9:1 in Arfaei et al and overlaps with the equivalents of acrylic acid per ethoxylated side chain in present claims, one skilled in art would have a reasonable basis to expect the charge density to fall within the presently claimed range of 0.8 to 3.0 meq/g, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 2 and 5, see example 6, of Jeknavorian et al, wherein the sugar derivative is N-2-hydroxyethyl gluconamide.  It is noted that N-2-hydroxyethyl gluconamide is represented by formula - 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (i.e. reads on amide of sugar wherein R1 is NR3R4, R3 is H and R4 is hydroxy C1-C6 alkyl, R2 is CH2OH, n = 4).
Regarding claims 3, 4 and 6, see example 4, of Jeknavorian et al, wherein the sugar derivative is derived from gluconic acid and monomethoxypolyalkyleneoxide monoamine containing EO/PO molar ratio of 32/10 (i.e. reads on amide sugar wherein R1 is NR3R4, R3 is H and R4 is (AO)x-R5 wherein, X = 42, R5 is C1-alkyl, R2 is CH2OH).
Regarding claim 7, sugar amide can be represented by the general formula - 
    PNG
    media_image2.png
    94
    110
    media_image2.png
    Greyscale
wherein G1 represents a monomeric sugar residue after amidation wherein C=O moiety participating in the amide linkage is originally derived from G, R3 and R4 represent hydrogen or alkyl, R3 and R4 may contain functional groups (bridging paragraph, pages 13-14).  Preferred residues include gluconic acid (page 12, lines 7-10).  See example 6, wherein the functional group is hydroxyl.  Therefore, it is the office’s position it is within the scope of one skilled in art prior to the filing of present application to use gluconamide with both R3 and R4
Regarding claims 9, 10, and 11, Arfaei et al teach that air controlling polymer superplasticizers include those having the formula 
    PNG
    media_image3.png
    89
    123
    media_image3.png
    Greyscale
, wherein each R1 independently represents a hydrogen atom, or a C1-C5 alkyl group; A represents a mixture of Z and R2, Z represents hydrogen atom, monovalent or divalent cation, ammonium group or organic amine group (i.e. reads on monomer of formula Ia in present claim 9); R2 represents an air detraining polyoxyalkylene group represented by formula (BO)n wherein B represents a C1-C10 alkylene group (i.e. reads on monomer of formula IIc in present claim 10) and n represents an integer from 1 to 200 (col. 2, lines 33-63) which overlaps with the number average molecular weight of polyether moieties in formula IIc of present claims 10 and 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeknavorian et al (WO 00/44487) in view of Arfaei et al (US 5,703,174) and Otaka et al (JP 07-118931 A).
The discussion with respect to Jeknavorian et al and Arfaei et al in paragraph 5 above is incorporated here by reference.
Jeknavorian et al and Arfaei et al are silent with respect to calcium silicate hydrate.
However, Otaka et al teach a fibrous calcium silicate hydrate as a reinforcing filler for cement (abstract).  Therefore, in light of the teachings in Otaka et al, it would have been obvious to one skilled in art prior to the filing of present application to include the filler, of Otaka et al, such as calcium silicate hydrate, in the additive, of Jeknavorian et al in view of Arfaei et al, for reinforcing the cement composition.

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 9-10, of office action mailed 9/23/2020, and paragraph 5, of office action mailed 12/28/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.  

It is noted that arguments in reference to showing of unexpected results were addressed in the interview conducted on 12/21/2020 and incorporated here by reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764